Since the opinion rendered by our supreme court in In reStevens (197 Cal. 408 [241 P. 88], it must be accepted as the law in this state that upon an application for reinstatement of a disbarred attorney the question of the mental qualifications of the applicant is one which may properly be made the subject of inquiry. I find nothing in that decision which permits a question to be raised concerning the existence of such qualifications previous to or upon the date of admission. A fact once existing is presumed to continue to exist. It is true that there are many conditions any of which might result in a lawyer ceasing to possess this faculty, but it would be quite infrequent that the circumstances of the transaction which resulted in disbarment would alone overcome the presumption above mentioned to the extent of requiring proof to be taken as to the existence of such mental qualifications. I doubt if such circumstances are shown by the records in the petitions involved in this decision. However, as the matter is not one involving an issue of jurisdiction, but is addressed to the sound discretion of the court, it may be that the facts here disclosed are sufficient to raise such a doubt in the judicial mind as to warrant further inquiry, and hence I concur in the order.